DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are moot in view of the new grounds of rejection and indication of allowable subject matter as detailed below in light of Applicant’s claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 7 has been amended to recite:
7. (Currently Amended) The method for manufacturing a semiconductor device according to claim [[1]] 11, wherein the laminated structure includes a Pd layer between the Ni layer and the Au layer. 
However, claim 11 does not recite a laminated structure and therefore the reference to “the laminated structure” in claim 7 is indefinite as lacking proper antecedent basis.  Additionally, claim 7 is directed to a method but claim 11 is directed to a device.  For purposes of examination, claim 7 is interpreted as depending upon claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,5,9,11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0073752 A1 to Asai et al., “Asai”, in view of U.S. Patent Application Publication Number 2013/0288401 A1 to Matsuura, “Matsuura”.
Regarding claim 1, Asai discloses a method (e.g. Fig. 5A-5D) for manufacturing a semiconductor device (e.g. Fig. 4), the method comprising:
forming a first source electrode (12, ¶ [0077]), a second source electrode (12, see Examiner-annotated figure below) adjacent to the first source electrode, and a drain electrode (13, ¶ [0077]) on a semiconductor layer (21) formed on a main surface of a substrate (1);
forming a gate electrode (11, ¶ [0077]) between the first source electrode (12) and the drain electrode (13) on the semiconductor layer;
forming a first metal film (7, ¶ [0078],[0080]) in a region between the first source electrode (12) and the second source electrode (12) with an interval therebetween;
forming an insulating film (6, ¶ [0076]) in the interval;
forming a second metal film (3, ¶ [0078]) over the insulating film (6), the second metal film being electrically connected between the first source electrode, the second source electrode, and the first metal film;
forming a hole (filled with 22 and 5, e.g. Fig. 5C hole 4, ¶ [0087]) being continuous with (i.e. extending to) the first metal film (7) from a back surface of the substrate (1); and
forming a metal (22, ¶ [0078]) via being continuous with (i.e. contacting) the first metal film (7) from the back surface in the hole.


    PNG
    media_image1.png
    574
    904
    media_image1.png
    Greyscale

Asai fails to teach wherein the substrate is silicon carbide (SiC) and wherein the first semiconductor layer is a nitride.
Matsuura teaches (e.g. FIG. 4A-4D) a nitride semiconductor layer (18, ¶ [0016]) on a main surface of a semiconductor substrate (10, ¶ [0016]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Asai on a silicon carbide (SiC) substrate with a nitride semiconductor layer as exemplified by Matsuura in order to benefit from with wide band gap and direct transition type (i.e. direct band gap) with additional features of large insulation breakdown voltage, large drift velocity, good thermal conductivity and good heterojunction characteristics (Matsuura ¶ [0005]) and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include (emphasis added):
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
MPEP 2143 states in part: 
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, (1) and (2) are addressed above and one having ordinary skill in the art would recognize that the gallium arsenide (GaAs) substrate of Asai and gallum nitride (GaN) on silicon carbide (SiC) of Matsuura are both well-known and used wide bandgap III-V semiconductors in field effect transistors (FETs) and that one having ordinary skill in the art could have substituted the materials of Matsuura as the materials in the device of Asai with the predictable result of forming a suitable III-V semiconductor device or method of forming the device.
	
Regarding claim 2, although Asai in view of Matsuura yields the method for manufacturing a semiconductor device according to claim 1, Asai fails to clearly teach wherein, in the forming of the hole, the SiC substrate is etched by reactive ion etching using a fluorine-based gas, and then the nitride semiconductor layer is etched by reactive ion etching using a chlorine-based gas.
Matsuura teaches wherein, in forming a hole (76), a SiC substrate (10) is etched (e.g. FIG. 2B hole 52) by reactive ion etching using a fluorine-based gas (¶ [0029]), and then the nitride semiconductor (18) is etched (e.g. FIG. 2C hole 54) by reactive ion etching using a chlorine-based gas (¶ [0030]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Asai in view of Matsuura with the etching steps as taught by Matsuura in order to select suitable etching chemistries for silicon carbide (SiC) and the nitride semiconductor.

Regarding claim 5, Asai in view of Matsuura yields the method for manufacturing a semiconductor device according to claim 1, and Asai further teaches wherein the source electrodes (12) have an opening (as pictured), and the first metal film (7) is formed inside the opening.


Regarding claim 9, Asai discloses a semiconductor device (e.g. Fig. 4) comprising:
a substrate (1);
a semiconductor layer (21) provided on a main surface of the substrate
a first source electrode (12, ¶ [0077]), a second source electrode (12, see Examiner-annotated figure above) adjacent to the first source electrode, and a drain electrode (13, ¶ [0077]) provided on semiconductor layer (12);
a gate electrode (11, ¶ [0077]) provided between the first source electrode (12) and the drain electrode (13) on the semiconductor layer;
a first metal film (7, ¶ [0078],[0080]) provided in a region between the source electrode (12 on left) and the second source electrode (12 on right) with an interval therebetween (as pictured) on the semiconductor layer (21);
an insulating film (6, ¶ [0076]) provided on (i.e. contacting) the first metal film (7) and the first source electrode (12 on left) and the second source electrode (12 on right), and provided between the first metal film (7) and the first source electrode (12 on left) and between the first metal film (7) and the second source electrode (12 on right);
a second metal film (3, ¶ [0078]) electronically connected to the first source electrode (12 on left) and the second source electrode (12 on right), and the first metal film (7), the second metal film (3) being provided over the insulating film (6); and 
a metal via (22, ¶ [0078]) provided in a hole of the substrate (1), the metal via being continuous from a back surface of the substrate to the first metal film (7).
Asai fails to teach wherein the substrate is a SiC substrate and wherein the semiconductor layer is a nitride semiconductor.
Asai fails to teach wherein the substrate is silicon carbide (SiC) and wherein the first semiconductor layer is a nitride.
Matsuura teaches (e.g. FIG. 4A-4D) a nitride semiconductor layer (18, ¶ [0016]) on a main surface of a semiconductor substrate (10, ¶ [0016]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Asai on a silicon carbide (SiC) substrate with a nitride semiconductor layer as exemplified by Matsuura in order to benefit from with wide band gap and direct transition type (i.e. direct band gap) with additional features of large insulation breakdown voltage, large drift velocity, good thermal conductivity and good heterojunction characteristics (Matsuura ¶ [0005]) and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include (emphasis added):
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
MPEP 2143 states in part: 
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, (1) and (2) are addressed above and one having ordinary skill in the art would recognize that the gallium arsenide (GaAs) substrate of Asai and gallum nitride (GaN) on silicon carbide (SiC) of Matsuura are both well-known and used wide bandgap III-V semiconductors in field effect transistors (FETs) and that one having ordinary skill in the art could have substituted the materials of Matsuura as the materials in the device of Asai with the predictable result of forming a suitable III-V semiconductor device or method of forming the device.

Regarding claim 11, Asai in view of Matsuura yields the semiconductor device according to claim 9, and Asai further teaches wherein the source electrodes (12) have an opening (as pictured), and the first metal film (7) is provided inside the opening.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Matsuura as applied to claim 1 above, further in view of U.S. Patent Number 5,501,893 to Laermer et al., “Laermer”.
Regarding claim 3, Asai in view of Matsuura yields the method for manufacturing a semiconductor device according to claim 2, and Matsuura further discloses wherein, in the forming of the hole (e.g. FIG. 4B hole 72, ¶ [0053],[0029]), fluorine ions derived from the fluorine-based gas are radiated onto the SiC substrate.
	Matsuura fails to clearly teach wherein the fluorine ions are intermittently radiated.
	Laermer teaches wherein plasma ions are intermittently radiated (interrupted by sidewall polymerizing, Abstract, column 4 lines 1-65), also generally known as the Bosch process (assignee is Robert Bosch GmbH).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Asai in view of Matsuura by intermittently radiating ions as taught by Laermer in order to achieve a very high etching rate with simultaneously high selectivity (Laermer column 3 lines 26-31) and since Bosch RIE/DRIE is generally well-known in the art.

Regarding claim 4, Asai in view of Matsuura yields the method for manufacturing a semiconductor device according to claim 2, and Matsuura further teaches wherein, in the forming of the hole (e.g. FIG. 4C hole 76, ¶ [0054],[0030]), chlorine ions derived from the chlorine-based gas are radiated onto the nitride semiconductor layer.
	Matsuura fails to clearly teach wherein the chlorine ions are intermittently radiated.
	Laermer teaches wherein plasma ions are intermittently radiated (interrupted by sidewall polymerizing, Abstract, column 4 lines 1-65), also generally known as the Bosch process (Assignee: Robert Bosch GmbH).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Asai in view of Matsuura by intermittently radiating ions as taught by Laermer in order to achieve a very high etching rate with simultaneously high selectivity (Laermer column 3 lines 26-31) and since Bosch RIE/DRIE is generally well-known in the art.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Matsuura as applied to claim 1 above, further in view of U.S. Patent Application Publication Number 2003/0077910 A1 to Westerman et al., “Westerman”.
Regarding claim 3, Asai in view of Matsuura yields the method for manufacturing a semiconductor device according to claim 2, and Matsuura further discloses wherein, in the forming of the hole (e.g. FIG. 4B hole 72, ¶ [0053],[0029]), fluorine ions derived from the fluorine-based gas are radiated onto the SiC substrate.
	Matsuura fails to clearly teach wherein the fluorine ions are intermittently radiated.
	Westerman teaches intermittently pulsing an etching plasma (Abstract, ¶ [0003],[0036]-[0039],[0043]-[0046],[0050]-[0054]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Asai in view of Matsuura by intermittently pulsing the etching species as taught by Westerman in order to etch damage sensitive high bandgap materials (Westerman ¶ [0014]-[0017],[0005]-[0010]).

Regarding claim 4, Asai in view of Matsuura yields the method for manufacturing a semiconductor device according to claim 2, and Matsuura further teaches wherein, in the forming of the hole (e.g. FIG. 4C hole 76, ¶ [0054],[0030]), chlorine ions derived from the chlorine-based gas are radiated onto the nitride semiconductor layer.
	Matsuura fails to clearly teach wherein the chlorine ions are intermittently radiated.
	Westerman teaches intermittently pulsing an etching plasma (Abstract, ¶ [0003],[0036]-[0039],[0043]-[0046],[0050]-[0054]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Asai in view of Matsuura by intermittently pulsing the etching species as taught by Westerman in order to etch damage sensitive high bandgap materials (Westerman ¶ [0014]-[0017],[0005]-[0010]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Matsuura as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication Number 2020/0091301 A1 to Pan et al., “Pan”
Asai in view of Matsuura yields the method for manufacturing a semiconductor device according to claim 1 and the device according to claim 9, Asai further teaches wherein the source electrodes (12) have a planar shape, and the first metal film is formed inside the shape.
Asai fails to teach wherein the shape is a U-shape.
Pan teaches (Fig. 6) wherein the planar shape of a source electrode (120) is a U-shape (see Examiner-annotated figure below).

    PNG
    media_image2.png
    343
    570
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method or forming the device of Asai in view of Matsuura with U-shaped openings as taught by Pan in order to keep one end open during etching in order to make masking materials like photoresist easier to remove leading to improved manufacturing efficiency and reduced production costs (Pan ¶ [0057]).

Claims 8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Matsuura as applied to claims 1 and 9 above, further in view of U.S. Patent Application Publication Number 2015/0001721 A1 to Nishi, “Nishi”.
Regarding claim 8, Asai in view of Matsuura yields the method for manufacturing a semiconductor device according to claim 1, and Matsuura further discloses wherein the forming of the source electrode (22) and the drain electrode (20) includes alloying a multilayer metal containing Al (Al on Ti, ¶ [0017]) at a temperature in a range of 500 °C to 800 °C (¶ [0017]).
	Matsuura fails to clearly teach in sufficient detail for anticipation wherein the multilayer metal containing Al contains mainly Al and wherein the annealing temperature is in the range of specifically 500 °C to 600 °C.
	Nishi teaches (e.g. Fig. 1) wherein a source and drain multilayer metal (20 formed including 22 and 24) containing mostly Al (thickness of Al layer 24 is 400 nm, ¶ [0034], which is larger than 22 which has a thickness of 10 nm and 26 thickness of 20 nm, indicating most of the material is Al) at a temperature range of 500 °C to 600 °C (¶ [0037]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Asai in view of Matsuura having mostly Al and annealing within the claimed range as taught by Nishi in order to achieve improvement in reliability (Nishi ¶ [0007],[0015],[0016]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the material thickness and annealing temperature are determined by and determines the performance of the multilayer metal stack making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 10, although Asai in view of Matsuura yields the semiconductor device according to claim 9, Matsuura fails to clearly state wherein the source electrode and the drain electrode mainly contain Al.
	Nishi teaches (e.g. Fig. 1) wherein a source and drain multilayer metal (20 formed including 22 and 24) containing mostly Al (thickness of Al layer 24 is 400 nm, ¶ [0034], which is larger than 22 which has a thickness of 10 nm and 26 thickness of 20 nm, indicating most of the material is Al).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Asai in view of Matsuura having mostly Al as taught by Nishi in order to achieve improvement in reliability (Nishi ¶ [0007],[0015],[0016]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the material thickness and annealing temperature are determined by and determines the performance of the multilayer metal stack making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Matsuura as applied to claim 9 above, further in view of U.S. Patent Application Publication Number 2011/0115025 A1 to Okamoto, “Okamoto”.
Although Asai in view of Matsuura yields the semiconductor device according to claim 9, Asai and Matsuura fails to clearly state wherein the source electrode has a width of at least 30 microns.
	Okamoto teaches wherein source electrode fingers may have a width of approximately 30 microns (¶ [0040]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Asai in view of Matsuura with the source electrodes having widths in the claimed range as suggested by Okamoto since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the dimensions of the source electrode determine the scale and operating characteristics of the device, including for example the current loads Okamoto ¶ [0032] making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (i.e. depend upon claim 17).
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art e.g. Matsuura teaches forming a gate electrode (28) having a laminated structure including a Ni layer (24, ¶ [0018]) and an Au layer (26) on the Ni layer between the source electrode (22) and the drain electrode (20) on the nitride semiconductor layer and forming a first metal film (30) having the same laminated structure (24 and 26) as the gate electrode (28) in a region adjacent to the source electrode with an interval therebetween, as discussed previously.  However, prior art fails to reasonably teach or suggest wherein the gate electrode is formed to have a laminated structure including a Ni layer and an Au layer on the Ni layer, and wherein the first metal film is formed to have a same laminated structure as the gate electrode, together with the two source electrodes having an interval therebetween including the insulator and other limitations of claim 1 as claimed together with all of the other limitations of claim 17 as claimed.  Claim 7 is objected to insofar as it should depend upon and include all of the limitations of claims 1 and 17 together.  Claim 16 is objected to as being allowable for similar reasons to claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891